CONFESSION OF ERROR

PER CURIAM.
Alex Garcia appeals the sentence imposed upon him on violation of probation. At the time defendant-appellant was initially placed on probation, an incorrect scoresheet was prepared. At the original sentencing hearing, the errors came to light and the score-sheet was corrected.
Subsequently, the defendant violated probation. At the violation hearing the court and the parties inadvertently used the original, uncorrected scoresheet instead of the corrected scoresheet. The uncorrected scoresheet erroneously placed the defendant i^i a higher sentencing guidelines range. The .State concedes that the /sentencing order must be reversed and the cause remanded for resentencing on the proper scoresheet.
In imposing sentence, the trial court utilized a 2-cell increase over the guidelines range. On remand the parties should address whether there have been successive violations of probation within the meaning of Williams v. State, 594 So.2d 273, 275 (Fla. 1992). “Multiple violations are successive violations which follow reinstatement or modification of probation or community control, rather than a violation of several conditions of a single probation order.” Warrender v. State, 617 So.2d 829, 830 (Fla. 1st DCA 1993).
Reversed and remanded for resentencing.